                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Javier Sotelo Cantu,                             Case No. 18-cv-1288 (PJS/SER)

                        Plaintiff,

 v.                                                           ORDER

 Susan Humiston and Tim Crom,

                        Defendants.



 Javier Sotelo Cantu, pro se; and

 Kathryn Iverson Landrum, Minnesota Attorney General’s Office (for Defendant Susan
 Humiston); and Nicholas Greggory Strafaccia, Jardine, Logan & O’Brien P.L.L.P (for
 Defendant Tim Crom).


         The above-captioned case came before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the

Report and Recommendation were filed within the requisite time period. Accordingly, IT

IS HEREBY ORDERED that:

      1. Defendants’ Motions to Dismiss, (ECF Nos. 30, 59), be GRANTED.

      2. Sotelo Cantu’s Complaint (ECF No. 1), be DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 2/6, 2019                               s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge
